DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 1/19/22 wherein the examiner acknowledges that claims 1, 4 & 5 have been amended, additional claims 13-14 have been added and claims 10-12 remain cancelled.  Consequently, claims 1-9 & 13-14 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Patent 10,546,445; referred to hereinafter as Lopez), and further in view of Roslonski (US Patent 3,651,752; referred to hereinafter as Roslonski).
Claim 1:	Lopez disclose a vending machine having a top spaced from a bottom (figure 2, top and bottom spaced apart) and configured to dispense foodstuffs (abstract), comprising: a plurality of cartridges, and each cartridge having a plurality of slots with each slot releasably retaining a foodstuff (figures 4 & 14 and cols. 6-8: 59-54), a heating section configured to receive at least one foodstuff from at least one of the plurality of slots and to heat the at least one foodstuff (col. 7: 16-28), and a dispensing drawer configured to receive the at least one foodstuff passing from the heating section and to permit access to the foodstuff (col. 7: 29-52).  Lopez, however does not explicitly disclose cartridges movable from top to bottom and heating section receiving item by gravity.  In an analogous art, Roslonski teach of a machine dispensing individually packaged good with a heating dispensing station (Roslonski col. 1: 51-75).  Furthermore, Roslonski also teaches cartridges movable from top to bottom and heating section receiving food product by gravitational means (Roslonski cols. 3-4: 29-66).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the vending machine disclosed by Lopez to include a gravity fed item, dispensing top-down from a cartridge, to a create a simple and inexpensive structure (Roslonski col. 2: 62-66).

Claim 4:	The combination of Roslonski and Lopez teach top portion of each cover is configured to be attached to the inner frame portion near the top of the vending machine (Lopez cols. 2-3: 55-11).
Claim 5:	The combination of Roslonski and Lopez teach plurality of carrier mechanisms with each carrier mechanism configured to removably receive one of the plurality of cartridges and to move the one of the plurality of cartridges toward the bottom of the vending machine so that a slot moves past a second end of the cover to permit a foodstuff to fall by gravity to the heating section (Lopez figure 3).
Claim 6:	The combination of Roslonski and Lopez teach carrier mechanism comprises: a pair of opposed rails extending from a base fixed to the inner portion of the vending machine, each rail having a first end located near the top of the vending machine and a second end extending away from the top of the vending machine; a carrier movably associated with the pair of rails and having a first side configured to removably receive one of the plurality of cartridges and a second side provided with crenellations a rotating cam protruding from the base at a fixed location and having two opposed fingers, each finger successively engaging a respective notch in the16Case No. 2189/297522(2019-NID-1029) crenellations as the cam rotates to cause the cartridge to advance from the first end toward the second end (Lopez figures 9-14 teach all the mechanism as required).

Claims 8-9:	The combination of Roslonski and Lopez teach dispensing drawer includes a moveable door, movement of which in one direction provides access to the dispensing drawer and wherein the moveable door in the one direction terminates a heating process (Lopez figure 1, element 36, wherein the item cannot be removed unless the moving door is open and which results in ending the heating process).
Claim 13:	The combination of Roslonski and Lopez teach heating section includes a floor upon which the foodstuff is retained while being heated, the floor being cooperatively engaged with the dispensing drawer (Roslonski figure 4 & col. 4: 1-46).
Claim 14:	The combination of Roslonski and Lopez teach dispensing drawer includes a moveable door (figure 1, element 36 & col. 3: 11-15 door covering opens), movement of which in one direction (opening) causes the floor to move resulting in movement by gravity of the heated foodstuff to the dispensing drawer (figures 11-13 & col. 8: 3-54).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 & 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SUNIT PANDYA/Primary Examiner, Art Unit 3649